Citation Nr: 0834264	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-18 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an obstructive 
airway disease (claimed as asbestosis), and if so, whether 
the veteran is entitled to service connection for an 
obstructive airway disease (claimed as asbestosis).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from February 1944 to February 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The issue of service connection for obstructive airway 
disease (claimed as asbestosis) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2004 rating decision denied the claim of 
entitlement to service connection for an obstructive airway 
disease (claimed as asbestosis).

2.  Evidence pertaining to the veteran's obstructive airway 
disease received since the March 2004 rating decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's March 2004 decision that denied service 
connection for an obstructive airway disease, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the March 2004 rating decision is 
new and material, and the veteran's claim for service 
connection for an obstructive airway disease is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2007).  In this 
case, the Board is granting the appeal.  Consequently, the 
Board finds that any lack of notice and/or development that 
may have existed under the VCAA cannot be considered 
prejudicial to the veteran, and remand for such notice and/or 
development would be an unnecessary use of VA time and 
resources.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Obstructive Airway 
Disease (Claimed as Asbestosis)

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that the 
original claim for service connection for an obstructive 
airway disease was denied by March 2004 rating decision, at 
which time the RO found that there was no evidence of 
complaints, treatment, findings or diagnosis of an 
obstructive airway disease during service, and that there was 
no evidence that the veteran's obstructive airway disease 
resulted from asbestos exposure due to a lack of clinical or 
radiologic findings consistent with asbestos exposure.  The 
veteran was notified of his right to appeal that decision in 
April 2004.  The veteran did not file a timely notice of 
disagreement with that rating decision, and accordingly, the 
March 2004 rating decision became final when the veteran did 
not perfect his appeal within the statutory time limit.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the 
veteran's claim for service connection for an obstructive 
airway disease may only be opened if new and material 
evidence is submitted.

In this instance, since the March 2004 rating decision denied 
the claim on the basis that the evidence did not show 
complaints, treatment, findings or diagnosis of an 
obstructive airway disease during service, and that there was 
no evidence that the veteran's obstructive airway disease 
resulted from asbestos exposure due to a lack of clinical or 
radiologic findings consistent with asbestos exposure, the 
Board finds that new and material evidence would consist of 
medical evidence refuting these findings.

Additional evidence received since the March 2004 rating 
decision consists of numerous VA outpatient and private 
treatment records documenting the post-service treatment and 
evaluation of the veteran's obstructive airway disease.  
Specifically, in an examination completed by a pulmonologist, 
dated June 2005, the pulmonologist noted asbestosis.  
Additionally, during a RO hearing in February 2006, a VA 
doctor, Dr. Toppo, testified that the results of the 
veteran's x-rays showed slightly calcified, pleural 
thickening of the lungs, and could be due to asbestos 
exposure.

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection for an obstructive airway 
disease.  38 C.F.R. § 3.156(a).  The Board determines that 
the claim of service connection for an obstructive airway 
disease is reopened.

The Board has reopened the claim of service connection for an 
obstructive airway disease, and is remanding the claim, as 
will be discussed subsequently.  The Board has not taken any 
adverse action on the claim, and any deficiencies regarding 
duties to notify and to assist the veteran that may exist in 
this case are not prejudicial to the veteran at this time.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for an obstructive 
airway disease; to this extent, the appeal is granted.


REMAND

The claim of service connection for an obstructive airway 
disease has been reopened.  In light of the evidence 
presented, additional clinical information is necessary.  VA 
has a duty to assist a claimant in obtaining evidence; such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The veteran asserts his obstructive airway disease was caused 
by asbestos exposure during service.  The RO stated in the 
March 2004 rating decision that exposure to asbestos during 
service as a machinist aboard a naval vessel was conceded.  
The veteran was afforded VA examinations in January 2004 and 
February 2004.  Neither examiner gave an opinion as to 
whether it was more likely than not that the veteran's 
current obstructive airway disease was a result of his 
exposure to asbestos during service.  Additionally, the VA 
examination in February 2004 noted that there was no 
radiographic evidence of asbestosis, which is refuted by 
evidence submitted by the veteran, dated June 2005.

A remand is required in order to afford the veteran a VA 
examination and opinion.  A VA examination or opinion is 
necessary if the evidence of record: (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury or disease in service or with another service-
connected disability, but (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159 (2007); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The types of evidence that indicate a current disability may 
be associated with military service include credible evidence 
of continuity and symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon, supra, at 83.

VA hospital records indicate that the veteran does currently 
have an obstructive airway disease.  Exposure to asbestos 
during service has been conceded.  However, due to the lack 
of a medical opinion, there is not sufficient evidence to 
render a decision on service connection.  Given the VA's duty 
to obtain a VA examination where the evidence indicates that 
the claimed disability may be associated with in-service 
problems, a remand is necessary for further medical 
assessment with a nexus opinion.  See 38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4) (2007).


Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA respiratory 
examination by a pulmonary specialist.  
The claims folder should be made 
available to the examiner for review.  
The examination report should include a 
summary of the relevant history.  The 
examination should include a chest x-ray, 
or any other diagnostic procedure felt to 
be appropriate.  The radiology report and 
the actual chest x-ray should be made 
available to the VA examiner for review.  
The examiner should offer an opinion as 
to whether any abnormality that is found 
on examination and/or on x-ray is more 
likely than not, at least as likely as 
not, or less likely than not attributable 
to exposure to asbestos during service.  
The examiner should also comment on the 
other opinions in the claims folder.  An 
explanation as to the criteria for a 
diagnosis of asbestosis or other asbestos 
related disease should be provided.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of his claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).

2.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


